NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 29 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DANY GERALDO; WENDOLY                           No. 17-16636
GUZMAN,
                                                D.C. No. 2:17-cv-00015-JCM-PAL
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

RICHLAND HOLDINGS, INC., DBA
Acctcorp of Southern Nevada; RC
WILLEY, AKA RC Willey Financial
Services,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    James C. Mahan, District Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Dany Geraldo and Wendoly Guzman appeal from the district court’s

judgment dismissing their action alleging Fair Debt Collection Practices Act



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“FDCPA”) and state law claims. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo. Holcombe v. Hosmer, 477 F.3d 1094, 1097 (9th Cir. 2007).

We may affirm on any basis supported by the record, Johnson v. Riverside

Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008), and we affirm.

      Dismissal of plaintiffs’ action was proper under the doctrine of judicial

estoppel because plaintiffs omitted their FDCPA and state law claims from their

bankruptcy schedules and failed to allege sufficient facts to show that such

omission was due to inadvertence or mistake. See Ah Quin v. Cty. of Kauai Dep’t

of Transp., 733 F.3d 267, 271-73 (9th Cir. 2013) (explaining application of judicial

estoppel in the bankruptcy context and effect of an inadvertent or mistaken

omission from a bankruptcy filing; the court applies a “presumption of deliberate

manipulation” when a plaintiff-debtor has not reopened bankruptcy proceedings);

see also Dzakula v. McHugh, 746 F.3d 399, 401-02 (9th Cir. 2014) (inadvertence

or mistake not established where plaintiff amended her bankruptcy schedules after

the filing of a motion to dismiss and did not file a declaration explaining her initial

omission).

      The district court did not abuse its discretion by denying leave to file an

amended complaint because amendment would be futile. See Cervantes v.

                                           2                                    17-16636
Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth

standard of review and explaining that dismissal without leave to amend is proper

when amendment would be futile).

      Plaintiffs’ motion to file a late reply brief (Docket Entry No. 36) is granted.

The Clerk shall file the reply brief at Docket Entry No. 35.

      AFFIRMED.




                                          3                                    17-16636